Citation Nr: 0201657	
Decision Date: 02/20/02    Archive Date: 02/25/02

DOCKET NO.  94-43 348	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).



ATTORNEY FOR THE BOARD

B. P. Tierney, Counsel








INTRODUCTION

The appellant is a veteran who served on active duty from May 
1969 to December 1971 and for approximately a two week period 
in May 1981.  This case is before Board of Veterans' Appeals 
(Board) on appeal from a July 1994 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi, which denied service connection for PTSD and 
chronic paranoid schizophrenia, and also denied a permanent 
and total rating for pension purposes.  The veteran properly 
perfected an appeal only as to the issue of service 
connection for PTSD.


FINDINGS OF FACT

1.  Serving as a combat engineer in the Republic of Vietnam, 
the veteran was the victim of an explosion.

2.  PTSD has been diagnosed based in part on a stressor of 
the veteran being subjected to an explosion in the course of 
his military duties.


CONCLUSION OF LAW

Service connection for PTSD is warranted.  38 U.S.C.A. § 1110 
(West 1991 and Supp. 2001); 38 C.F.R. §§ 3.303, 3.304(f) 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, (while this appeal was pending) the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West Supp. 2001).  Implementing 
regulations have now been published.  66 Fed. Reg. 45, 620 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 1 Vet. App. 308 (1991).  

Although this claim has not been reviewed specifically in 
light of the VCAA and implementing regulations, there has 
been substantial compliance with the notice and duty to 
assist mandates therein.  In the Statement of the Case and 
Supplemental Statements of the Case, the veteran has been 
informed of the criteria to be met to establish entitlement 
to service connection for PTSD, and of what evidence was of 
record.  VA has obtained all records of which there was 
notice, and the veteran has been examined.  The case arrived 
at the Board developed on the merits, not denied on a not-
well-grounded analysis.  Most significantly, the 
veteran/appellant is not prejudiced by the Board's 
consideration of the claim on the merits at this time.  
Bernard v. Brown, 4 Vet. App. 384 (1994).  

Criteria

To establish service connection for a claimed disability, the 
facts, as shown by the evidence, must demonstrate that a 
particular disease or injury resulting in current disability 
was incurred during active service.  See 38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  Service connection for PTSD 
requires:  (1) medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a); (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a link, or causal 
nexus, between current symptomatology and the claimed in-
service stressor.  38 C.F.R. § 3.304(f) (2001).

If the claimant did not engage in combat with the enemy, or 
the claimed stressors are not related to combat, then the 
claimant's testimony alone is not sufficient to establish the 
occurrence of the claimed stressors, and his testimony must 
be corroborated by credible supporting evidence.  Cohen v. 
Brown, 10 Vet. App. 128 (1997).  Service department records 
must support, and not contradict, the claimant's testimony 
regarding noncombat stressors.  Doran v. Brown, 6 Vet. App. 
283 (1994). 


Analysis

Service connection for PTSD has been denied on the bases that 
the veteran was not exposed to a confirmed stressor event in 
service and because current PTSD was not shown.  

The record does not reflect that the veteran engaged in 
combat.  Consequently, there must be corroborative evidence 
on in-service stressors.  The evidence shows that the veteran 
served as a combat engineer with Companies C and A of the 
26th Engineers Battalion in Vietnam between October 1970 and 
June 1971.  He contends that he developed PTSD because of his 
experiences in this capacity.  He has reported various 
stressors, some of which are not supported by the evidence of 
record.  However, review of his service medical records 
reveals that on April 23, 1971, he was noted to have been 
involved in an explosion four days earlier that had destroyed 
his glasses.  He had trouble seeing since that event, and had 
much eye watering.  Thus service medical records corroborate 
a stressor event.

Treatment records including in March 1994, June 1994, 
December 1995, and April 1996 reflect diagnoses of PTSD or 
possible PTSD.  The veteran was examined for VA in connection 
with his claim on several occasions, in particular in May 
1994 and September 1997.  While those examinations did not 
confirm the diagnosis, it is noteworthy that it was reported 
that the possibility of PTSD was not ruled out, but that 
symptoms of bipolar disorder and alcoholism were so prominent 
as to overshadow PTSD symptoms and make them impossible to 
assess.  The examiner had noted that symptoms of PTSD such as 
anhedonia, social isolation, etc., were shown present.  

Given that the VA examiner was unable to assess whether PTSD 
was present because symptoms of a possibly coexisting 
psychiatric disability overshadowed PTSD symptoms, the best 
evidence regarding whether the veteran has PTSD is in the 
treatment records.  As noted, those records reflect diagnoses 
of PTSD or possible PTSD on a number of occasions.  On VA 
examination in 1994, it was noted that the veteran described 
traumatic events and symptoms consistent with a diagnosis of 
PTSD.  However, because on inconsistencies in the record (and 
since there was no notation of a corroborated stressor event 
ins service), the examiner could not confirm the diagnosis of 
PTSD.  It is reasonable to assume that since there is 
official corroboration of a stressor event in service, and 
since the examiner found the veteran had symptoms consistent 
with PTSD, that diagnosis would now be confirmed.  

Since the evidence reflects that PTSD has been diagnosed, 
that there is official record corroboration of a stressor 
event in service, and that there reasonably is a linkage 
between the stressor event and the diagnosis of PTSD, service 
connection for PTSD is warranted.  The Board notes that the 
veteran exhibits symptoms of coexisting psychiatric illness 
which may be overshadowing the PTSD.  While the presence of 
symptoms which may be disassociated from PTSD may become a 
factor in rating PTSD, it does not preclude a grant of 
service connection for PTSD when the factors necessary to 
establish entitlement to that benefit are met. 


ORDER

Service connection for PTSD is granted.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

